Case 1:20-mj-04049-LMR  Document
     Case 1:20-mj-00312-JFA      7 Entered
                            Document       on12/01/20
                                     8 Filed  FLSD Docket
                                                      Page12/01/2020  Page431 of 41
                                                           1 of 7 PageID#


                                                                                                 CLOSED
                                U.S. District Court
                         Southern District of Florida (Miami)
                CRIMINAL DOCKET FOR CASE #: 1:20−mj−04049−LMR−1

    Case title: USA v. Erausquin                                   Date Filed: 11/19/2020
    Other court case number: 1:20−MJ−312 Eastern District of       Date Terminated: 11/25/2020
                              Virginia

    Assigned to: Magistrate Judge Lisette
    M. Reid

    Defendant (1)
    Matthew Erausquin                         represented by Noticing FPD−MIA
    18078−509                                                305−530−7000
    YOB: 1975; ENGLISH                                       Email: MIA_ECF@FD.org
    TERMINATED: 11/25/2020                                   LEAD ATTORNEY
    also known as                                            ATTORNEY TO BE NOTICED
    Matt Hammond                                             Designation: Public Defender Appointment
    TERMINATED: 11/25/2020

    Pending Counts                                             Disposition
    None

    Highest Offense Level (Opening)
    None

    Terminated Counts                                          Disposition
    None

    Highest Offense Level (Terminated)
    None

    Complaints                                                 Disposition
    E/D/VA/WARR/COMP/18:1591 Sex
    Trafficking of Minors



    Plaintiff
    USA

     Date Filed     # Page Docket Text


                                                                                                          1
Case 1:20-mj-04049-LMR  Document
     Case 1:20-mj-00312-JFA      7 Entered
                            Document       on12/01/20
                                     8 Filed  FLSD Docket
                                                      Page12/01/2020  Page442 of 41
                                                           2 of 7 PageID#



    11/19/2020   1     Magistrate Removal of Complaint from Eastern District of Virginia Case number
                       in the other District 1:20−MJ−312 as to Matthew Erausquin (1). (yha) (Entered:
                       11/20/2020)
    11/19/2020   2     ORDER UNSEALING CASE as to Matthew Erausquin. Signed by Magistrate
                       Judge Lisette M. Reid on 11/19/2020. See attached document for full details.
                       (cg1) (Entered: 11/20/2020)
    11/19/2020   3     Minute Order for proceedings held before Magistrate Judge Lisette M. Reid:
                       Initial Appearance in Rule 5(c)(3)/Rule 40 Proceedings as to Matthew Erausquin
                       held on 11/19/2020. Date of Arrest or Surrender: 11/19/20. (Detention Hearing
                       set for 11/23/2020 01:30 PM in Miami Division before MIA Duty Magistrate.
                       Removal Hearing set for 11/23/2020 01:30 PM in Miami Division before MIA
                       Duty Magistrate. Report Re: Counsel Hearing set for 11/23/2020 01:30 PM in
                       Miami Division before MIA Duty Magistrate.) (Digital 14:14:54)

                       It is ORDERED AND ADJUDGED that pursuant to the Due Process Protections
                       Act, the Court confirms the obligation of the United States to produce all
                       exculpatory and impeachment evidence to the defendant pursuant to Brady v.
                       Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to
                       do so in a timely manner may result in consequences, including, but not limited
                       to, exclusion of evidence, adverse jury instructions, dismissal of charges,
                       contempt proceedings, or sanctions by the Court. Signed by Magistrate Judge
                       Lisette M. Reid on 11/19/2020. (cg1) (Entered: 11/20/2020)
    11/23/2020   4     Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                       Report Re Counsel Hearing as to Matthew Erausquin held on 11/23/2020. Status
                       Conference Re: Detention/Removal as to Matthew Erausquin held on 11/23/2020.
                       (Detention Hearing reset for 11/25/2020 01:30 PM in Miami Division before
                       MIA Duty Magistrate. Removal Hearing reset for 11/25/2020 01:30 PM in Miami
                       Division before MIA Duty Magistrate.) Attorney added: Noticing FPD−MIA
                       provisionally appointed for Matthew Erausquin (EGT−01−11−23−2020−ZOOM
                       − 1:44 p.m.) Signed by Magistrate Judge Edwin G. Torres on 11/23/2020. (cg1)
                       (Entered: 11/24/2020)
    11/25/2020   5     Minute Order for proceedings held before Magistrate Judge Edwin G. Torres:
                       Status Conference re: detention/removal as to Matthew Erausquin held on
                       11/25/2020. (EGT−01−11−25−2020−ZOOM−1:37pm) Signed by Magistrate
                       Judge Edwin G. Torres on 11/25/2020. (cg1) (Entered: 11/30/2020)
    11/25/2020   6     COMMITMENT TO ANOTHER DISTRICT as to Matthew Erausquin.
                       Defendant committed to the Eastern District of Virginia. Closing Case for
                       Defendant. Signed by Magistrate Judge Edwin G. Torres on 11/25/2020. See
                       attached document for full details. (cg1) (Entered: 12/01/2020)




                                                                                                          2
Case 1:20-mj-04049-LMR
      Case Case 1:20-mj-04049-LMR
                         Document
           1:20-mj-00312-JFA      7 Document
                                     Entered
                              Document       on
                                       8 Filed6 12/01/20
                                                FLSD
                                                 Filed Docket
                                                       11/25/20
                                                              12/01/2020
                                                           Page 3Page  1 of Page
                                                                            1
                                                                  of 7 PageID#   41 of 41
                                                                                45




                                      United States District Court
                                      Southern District of Florida
                                           Case No. 20-4049-REID


   UNITED STATES OF AMERICA,

        v.
                                                    Charging District's Case No. 1:20-MJ-312-JFA


   Matthew Erausquin,
   (USM# 18078-509)
                                             /

                                 COMMITMENT TO ANOTHER DISTRICT

               The defendant has been ordered to appear in the Eastern District of Virginia.

   AFPD was appointed provisionally to represent Defendant for proceedings in this District.

             The defendant remains in custody after the initial appearance in the S/D of Florida.

             IT IS ORDERED that the United States marshal must transport the defendant, together

   with a copy of this order, to the charging district and deliver the defendant to the United States

   marshal for that district, or to another officer authorized to receive the defendant. The marshal or

   officer in the charging district should immediately notify the United States attorney and the clerk

   of court for that district of the defendant=s arrival so that further proceedings may be promptly

   scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging

   district.

               DONE AND ORDERED at Miami, Florida on 11/25/20.

                                                            ___________________________
                                                            Edwin G. Torres
                                                            United States Magistrate Judge




                                                                                                          41
   Case 1:20-mj-04049-LMR
         Case Case 1:20-mj-04049-LMR
                            Document
              1:20-mj-00312-JFA      7 Document
                                        Entered
                                 Document       on
                                          8 Filed5 12/01/20
                                                   FLSD
                                                    Filed Docket
                                                          11/25/20
                                                                 12/01/2020
                                                              Page 4Page  1 of Page
                                                                               1
                                                                     of 7 PageID#   40 of 41
                                                                                   46

                                           MINUTE ORDER                                                     Page 1

                                    Magistrate Judge Edwin G. Torres
                        King Building Courtroom 10-5                             Date: 11/25/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                    J#: 18078-509    Case #: 20-4049-MJ-REID
AUSA: Eli Rubin                                          Attorney: Chris Amolsch – ED/ Virginia
Violation: Warr/Complt/E/D/VA/Sex Trafficking                   Surr/Arrest Date:       YOB:

Proceeding: Ptd & Removal                                            CJA Appt:
Bond/PTD Held: Yes        No         Recommended Bond: Ptd
Bond Set Pretrial Detention - STIPULATED                  Co-signed by:
 t
     Surrender and/or do not obtain passports/travel docs       Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant consents to appear by VTC
      Random urine testing by Pretrial
      Services                                                              The parties STIPULATE to Pretrial
      Treatment as deemed necessary                                         Detention, with the right to revisit
      Refrain from excessive use of alcohol                                 (NO HEARING HELD). The Court finds
      Participate in mental health assessment & treatment                   Waiver is knowing and voluntary and
      Maintain or seek full-time employment/education                       accepts the ORAL Waiver of Removal
      No contact with victims/witnesses, except through counsel             and defendant is ordered removed to
      No firearms                                                           the ED/Virginia.
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:           Time:           Judge:                          Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. EGT-01-11-25-2020-ZOOM – 1:37 pm                              Time in Court: 4
                                     s/Edwin G. Torres                                     Magistrate Judge

                                                                                                                 40
Case 1:20-mj-04049-LMR
      Case Case 1:20-mj-04049-LMR
                         Document
           1:20-mj-00312-JFA      7 Document
                                     Entered
                              Document       on
                                       8 Filed2 12/01/20
                                                FLSD
                                                 Filed Docket
                                                       11/19/20
                                                              12/01/2020
                                                           Page 5Page  1 of Page
                                                                            1
                                                                  of 7 PageID#   37 of 41
                                                                                47




                                                                                            37
Case 1:20-mj-04049-LMR
      Case Case 1:20-mj-04049-LMR
                         Document
           1:20-mj-00312-JFA      7 Document
                                     Entered
                              Document       on
                                       8 Filed3 12/01/20
                                                FLSD
                                                 Filed Docket
                                                       11/19/20
                                                              12/01/2020
                                                           Page 6Page  1 of Page
                                                                            1
                                                                  of 7 PageID#   38 of 41
                                                                                48




                                                                                            38
   Case 1:20-mj-04049-LMR
         Case Case 1:20-mj-04049-LMR
                            Document
              1:20-mj-00312-JFA      7 Document
                                        Entered
                                 Document       on
                                          8 Filed4 12/01/20
                                                   FLSD
                                                    Filed Docket
                                                          11/23/20
                                                                 12/01/2020
                                                              Page 7Page  1 of Page
                                                                               1
                                                                     of 7 PageID#   39 of 41
                                                                                   49

                                            MINUTE ORDER                                                    Page 2

                                    Magistrate Judge Edwin G. Torres
                         King Building Courtroom 10-5                            Date: 11/23/20      Time: 1:30 p.m.
Defendant: Matthew Erausquin                   J#: 18078-509    Case #: 20-4049-REID
AUSA: Brooke Watson                                      Attorney: Chris Amolsch – ED Virginia
Violation: Warr/Complt/ED-VA/Sex Trafficking of Minors         Surr/Arrest Date:        YOB:

Proceeding: RRC, Detention, Removal                                  CJA Appt:
Bond/PTD Held:       Yes       No         Recommended Bond:
Bond Set at:                                                         Co-signed by:
      Surrender and/or do not obtain passports/travel docs                 Language: English
      Report to PTS as directed/or            x’s a week/month by           Disposition:
      phone:          x’s a week/month in person                            Defendant was not ordered from FDC
      Random urine testing by Pretrial
      Services                                                              and was NOT PRESENT.
      Treatment as deemed necessary                                         Counsel has not been admitted to
      Refrain from excessive use of alcohol                                 practice in Florida. The Court
      Participate in mental health assessment & treatment                   APPOINTS the AFPD provisionally.
      Maintain or seek full-time employment/education                       Counsel from Virginia is allowed to file
      No contact with victims/witnesses, except through counsel             Pro Hac Vice Mition
      No firearms
      Not to encumber property
      May not visit transportation establishments
      Home Confinement/Electronic Monitoring and/or
      Curfew          pm to           am, paid by
      Allowances: Medical needs, court appearances, attorney visits,
      religious, employment
      Travel extended to:
                                                                             Time from today to ________ excluded
      Other:                                                                 from Speedy Trial Clock
NEXT COURT APPEARANCE       Date:            Time:          Judge:                          Place:
Report RE Counsel:
PTD Hearing:     11/25/20                    1:30 pm       Miami Duty
Removal Hearing:        11/25/20             1:30 pm       Miami Duty
Status Conference RE:
D.A.R. EGT-01-11-23-2020-ZOOM – 1:44 pm                              Time in Court: 5
                                     s/Edwin G. Torres                                     Magistrate Judge

                                                                                                                 39
